Title: From Thomas Jefferson to Thomas Mann Randolph, 25 December 1820
From: Jefferson, Thomas
To: Randolph, Thomas Mann


Sir
Monticello
Dec. 25. 20.
Casting my eye over a printed copy of the late Report of the Visitors of the University, I discovered that the statement of the Bursar’s account for the first half of the year, from Oct. 1819. to Mar. 1820. inclusive, was wanting, and turning to the papers on file, I found I had omitted it in making up the documents for the report. this first part of the statement had been duly rendered by the Bursar to the Visitors at their April meeting, and had been filed among the papers in my possession. the second half-year from Apr. to Sep. inclusive, was rendered in like manner to the October meeting, and was inclosed with the report, without adverting, at the moment, to the date of it’s commencement, or recollecting the part on file, which should have accompanied it. I now inclose that part  for the inspection of the Literary board and of the legislature, with the expression of my regret & apology for this oversight, which I trust will be believed to have been without intention, as without motive. I have the honor to be with the highest consideration, Siryour most obedt & most hble sevtTh: Jefferson